Case 1:18-cr-00693-RMB Document 299 Filed 05/12/21 Page 1 of 3

uniVersa Beteiligungs-AG
Sulzbacher Str. 1-7,
90489 Nurnberg
Germany

 

May 10, 2021

 

United States District Court
Southern District of New York

Daniel Patrick Moynihan
U.S Courthouse

500 Pearl Street

New York, New York 10007

 

 

United States of America
“Y-

Haraid Joachim von der Goltz,
a/kfa ,H.J. von der Goltz,"
a/k/a , Johan von der Goltz,”
a/k/a , Jochen von der Goltz,
a/kfa , Tica,"
a/k/a ,, Tika,"

Defendant.

 

 

 

CONSENT PRELIMINARY ORDER
OF FORFEITURE AS TO
SPECIFIC PROPERTIES/

MONEY JUDGMENT

S6 18 GR. 693 (RMB)

Dear Sir or Madam,

In the above-mentioned matter, | refer to the letter from the U.S. Department of Justice / United States
Attorney - Southern District of New York, dated 22 April 2021.

By the said letter, uniVersa Beteiligungs-AG first received notice of the Preliminary Order of Forfeiture
as to Substitute Assets in respect of the funds that have been seized from Boston Capital Ventures IV
LP or Boston Capital Ventures V LP.

Pursuant to Title 21, United States Code, Section 853({n), the uniVersa Beteiligungs-AG wishes to
assert a legal interest in property that has been ordered forfeited to the United States. In this regard,
we file the following petition for a hearing to adjudicate the validity of our alleged interest in the
property seized:

The uniVersa Beteiligungs-AG, Sulzbacher Str. 1-7, 90489 Nurnberg - Germany, holds a capital
commitment of $ 3,000,000 in Boston Capital Ventures V Limited Partnership. The Ownership
Percentage based on Commitment amounts to 7.4364%. According to our current knowledge, an
investment distribution in the amount of $26,404.32 to uniVersa Beteiligungs-AG is outstanding.

For ease of reference, please find enclosed the Semi-Annual Report prepared for uniVersa
Beteiligungs-AG as of December 31, 2017, showing the amount of uniVersa Beteiligungs-AG's
investment in Boston Capital Ventures V Limited Partnership.

The above property was acquired by Subscription Agreement dated September 1, 2000 from uniVersa
Beteiligungs-AG.
Case 1:18-cr-00693-RMB Document 299 Filed 05/12/21 Page 2 of 3

 

uniVersa Beteiligungs-AG
Sulzbacher Str. 1-7,
90489 Nurnberg
Germany

| apply to have the above property / distribution released and paid to uniVersa Beteiligungs-AG.

If, in the opinion of the court, any factual submission is required for the validity of the petition, please
let me know so that | can amend my submission to validate the petition.

| declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Executed on May 10, 2021.

 

(Signature)

Frank Sievert
Member of the Executive Board
uniVersa Beteiligungs-AG

 

(Signature)

Michael Fuxa
Authorized Officer
uniVersa Beteiligungs-AG
Express

Case 1:18-cr-00693-RMB Document 299 Filed 05/12/21 Page 3 of 3

 
